Citation Nr: 0828551	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for left lower 
extremity neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from September 1955 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Indianapolis, Indianapolis Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

1.  A low back disability, to include arthritis, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  Left lower extremity neuropathy was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service, nor caused or chronically aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability, to include arthritis, was not 
incurred in, or aggravated by, active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2. Left lower extremity neuropathy was not incurred in, or 
aggravated by, active service, nor proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3, 
3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.
 
In the present case, VA issued notice by means of June 2003 
and March 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence and provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  Any deficiency in the provision of VCAA notice with 
regard to the issues on appeal, while presumed prejudicial, 
is cured by actual knowledge of the information and evidence 
necessary to substantiate the claims, as demonstrated by 
statements on appeal by the veteran and his representative, 
including at a May 2006 RO hearing.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a VA examination report.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  The Board notes that 
the RO requested the veteran's morning reports from the 
National Personnel Records Center (NPRC).  However, the NPRC 
was not able to fulfill such request because the time frame 
for the search provided by the RO, based on dates provided by 
the veteran, was too broad.  There is no evidence that the 
veteran provided more specific dates so that the RO could 
request another search.  Thus, based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a). 

Legal Analysis

1.  Low Back

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  With respect to a current 
disability, the record reflects that since 2002, the veteran 
has complained of, and sought treatment (including a left 
hemi-laminectomy) for a back disability that has been 
diagnosed as degenerative disease of the lumbosacral spine. 

With respect to an in-service injury or disease, the veteran, 
during his May 2006, RO hearing, testified that he injured 
his back in service while helping an aircraft mechanics 
squadron or maintenance squadron unload a truck full of big 
wooden crates.  (Transcript (T.) at page (pg.) 1).  He 
further testified that he went to the base hospital for 
treatment, where he saw a corpsman, who did not give him any 
pain medication or treatment.  (Transcript (T.) at page (pg.) 
2-3).  The veteran's DD Form 214 reflects that the veteran's 
military occupational specialty was that of a supply 
specialist.  Therefore, the Board finds that it would be 
consistent with the circumstances of the veteran's service 
for him to have had to move objects, including perhaps 
heaving crates.   See 38 U.S.C.A. § 1154(a). 
  
However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a low 
back injury or was put on 30 days light duty for any such 
back injury.   Indeed, although the veteran reported a 
history of arthritis or rheumatism on a report of medical 
history provided in conjunction with his September 1959 
discharge examination, there is no evidence that he was 
referencing a back injury.  Further, on the corresponding 
report of medical examination, the examiner reported that the 
veteran's spine was normal.  Moreover, no competent clinical 
evidence of record establishes that the veteran's current 
back disability, initially demonstrated by the record years 
after service, is etiologically related to any incident of 
service.  Therefore, in the absence of any medical evidence 
that the veteran's current low back disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of a low back 
disability in 2002, decades after his discharge from service, 
to be too remote from service to be reasonably related to 
service.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, the Board finds that the veteran is not 
entitled to a grant of service connection on a nonpresumptive 
direct basis for his current low back disability.

In order to establish service connection on a presumptive 
basis, the veteran's low back arthritis must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the veteran's current 
low back arthritis was manifested to a compensable degree 
within one year of his1959 separation from service.  In fact, 
as noted above, the first documented clinical diagnosis of a 
current low back disability was in 2002, which was many years 
after service.  Hence, the Board finds that the evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for a low back 
disability.

In conclusion, although the veteran asserts that his current 
low back disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he injured his back in service and 
continues to experience low back pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any competent clinical evidence of record that 
documents the nature and chronicity of any back injury in 
service, or that his current back disability is related to 
any incident of service, the Board finds that the negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Thus, the 
Board finds that the competent evidence of record fails to 
establish that the veteran has a current low back disability 
as a result of his service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability and the claim must be 
denied.

2.  Left lower extremity neuropathy

Post-service treatment records demonstrate that since 2002, 
the veteran has complained of, and sought treatment for left 
lower extremity radiculopathy.  The veteran asserts that 
service connection is warranted for left leg (including knee) 
neuropathy, secondary to his low back disability.  In order 
to establish service connection on a secondary basis, the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2007).  However, as discussed above, service 
connection has not been established for the veteran's low 
back disability.  Therefore, the Board finds that the veteran 
is not entitled to a grant of service connection on a 
secondary basis for left lower extremity neuropathy.

The Board also notes that the clinical evidence of record 
does not reflect that the veteran experienced left lower 
extremity neuropathy in service or that left lower extremity 
radiculopathy is etiologically related to any incident of his 
service.  As such, the veteran is also not entitled to a 
grant of service connection on a direct incurrence basis.

In conclusion, despite the veteran's assertions as to the 
etiology of his left lower extremity neuropathy, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2007), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left lower extremity neuropathy. 


ORDER

Entitlement to service connection for a low back disability, 
is denied.

Entitlement to service connection for left lower extremity 
neuropathy is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


